TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00023-CV




                           In re The Honorable Charles Holcomb




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              We grant the motion for emergency consideration and overrule the petition for writ

of mandamus filed by relator, the Honorable Charles Holcomb.




                                           G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Filed: January 13, 2006